UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ERICA R.,

         Plaintiff,
                v.                                    Civil Action No. 20-635 (JEB/GMH)
 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,

         Defendant.


                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge G. Michael Harvey on August 31, 2021. See ECF No. 27 (MJ R&R). The 14-day period

during which the parties may object to the Report and Recommendation has expired, see Local

Civil Rule 72.3(b), and neither party has filed objections.

       Plaintiff Erica R. brought this action seeking to reverse the final decision of the Acting

Commissioner of Social Security denying her application for Supplemental Security Income

benefits and Disability Insurance Benefits. See ECF No. 1. She alleged that the decision of the

Administrative Law Judge was not supported by substantial evidence and failed to comport with

pertinent legal standards. See ECF No. 20 (Motion for Reversal). Magistrate Judge Harvey, in a

thoughtful 25-page opinion, determined that the ALJ had properly evaluated the available record

evidence and correctly applied the law, and he thus recommended that this Court affirm the

ruling. See MJ R&R at 25.




                                                 1
        After consideration of the Report and Recommendation, the absence of any party’s

objection thereto, the entire record before the Court, and the applicable law, the Court ORDERS

that:

        1. The Report and Recommendation is hereby ADOPTED;

        2. Plaintiff’s [20] Motion for Reversal is DENIED;

        3. Defendant’s [21] Motion for Judgment of Affirmance is GRANTED; and

        4. Judgment is ENTERED in favor of the Commissioner.




                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge
Date: September 20, 2021




                                               2